Exhibit 10.25

LOAN AGREEMENT

This AGREEMENT made and entered into this 6th day of March, 2007, by and between
the BROOKINGS COUNTY REGIONAL RAILROAD AUTHORITY, duly executed to do business
in the State of South Dakota, hereinafter called “AUTHORITY”, and the STATE OF
SOUTH DAKOTA, a body politic, by and through its South Dakota State Railroad
Board, hereinafter called “STATE”, and SOUTH DAKOTA SOYBEAN PROCESSORS LLC,
hereinafter called “INDUSTRY”.

RECITALS

WHEREAS, INDUSTRY is constructing an expansion and rehabilitation of their
industrial siding at Volga, South Dakota, and

WHEREAS, project will include the construction of 3,300 feet of new rail and
installation of industrial turnouts to allow 100 car unit trains to provide for
new and expanded market access; and

NOW, THEREFORE, AUTHORITY, STATE and INDUSTRY do hereby mutually agree as
follows:

1.                                       STATE agrees to loan One Million Eight
Hundred Ten Thousand Dollars ($1,810,000) to AUTHORITY for the construction of
the above trackage as shown on Exhibit 1, subject to the terms and conditions
hereinafter set forth:

a.                                       AUTHORITY agrees to pay back loan
within ten (10) years, together with interest at the rate of 4.875% per annum on
the unpaid balance. Payments shall be made


--------------------------------------------------------------------------------


annually in accordance with the terms of the attached promissory note with the
first payment due October 1, 2008. The AUTHORITY shall execute the attached
promissory note in accordance with the foregoing provisions.

b.                                      Interest will be calculated based on the
date actual payment is received by the STATE. The AUTHORITY shall have full
right of prepayment.

c.                                       INDUSTRY agrees to guarantee
AUTHORITY’s loan in Section 13 below.

2.                                       INDUSTRY will construct industrial
siding to at least a FRA Class I Track Safety Standard.

3.                                       STATE, INDUSTRY, and Dakota, Minnesota
and Eastern Railroad Corporation shall conduct a joint inspection of the work
performed upon its completion.  STATE must concur that all work has been
satisfactorily accomplished.  Any decisions regarding the acceptability of work
or materials performed under this AGREEMENT shall be referred to the Program
Manager, Office of Local Transportation Programs, South Dakota Department of
Transportation.

4.                                       STATE may place an engineer and/or
other inspection personnel on the project work site, at STATE’s expense, to
monitor work activities.

5.                                       STATE may make progressive payment upon
completion of 50 % of the construction of the industrial siding.

6.                                       STATE may withhold the remaining loan
proceeds until such time as all work has been completed, inspected and approved,
including the corrections of any deficiencies noted by STATE during its
inspection.

7.                                       AUTHORITY shall keep detailed records,
accounts, and supporting documents

2


--------------------------------------------------------------------------------


pertaining to all project costs to be paid with proceeds of the loan provided
for herein, and shall make the same available for audit by STATE upon reasonable
advance notice.

8.                                     Any officers or employees of AUTHORITY,
INDUSTRY or subcontractors shall not in any manner be deemed employees of STATE.

9.                                       All disputes which may arise as to the
quality and acceptability of services; manner of performance; or rate of
progress as to the completion of the AGREEMENT shall be decided by the Program
Manager, Office of Local Transportation Programs, South Dakota Department of
Transportation.

10.                                 This AGREEMENT shall be governed by and
construed in accordance with the laws of the State of South Dakota.

11.                                 All notices, communications and payments
under this AGREEMENT shall be in wilting and sent by first-class mail, postage
prepaid, as follows:

a.                                       If to the AUTHORITY, to the Brookings
County Regional Railroad Authority, 601 4th Street, Suite 101, Brookings, South
Dakota 57006.

b.                                      If to the STATE, to the Program Manager,
Office of Local Transportation Programs, South Dakota Department Transportation,
700 East Broadway Avenue, Pierre, South Dakota 57501-2586.

c.                                       If to the INDUSTRY, to the South Dakota
Soybean Processors LLC, P0 Box 500, Volga, South Dakota 57071-0500.

12.                                 This AGREEMENT may be amended only by
written agreement between the

3


--------------------------------------------------------------------------------


contract parties.

13.                                 INDUSTRY hereby guarantees payment of
AUTHORITY’s loan, subject to any defenses available to AUTHORITY for the payment
of such loan.

14.                                 This AGREEMENT shall be governed by and
construed in accordance with the laws of the State of South Dakota.

15.                                 INDUSTRY agrees to provide services in
compliance with the Americans with Disabilities Act of 1990.

The parties have executed this AGREEMENT.

BROOKINGS COUNTY REGIONAL RAILROAD AUTHORITY (LOANEE)

 

 

 

 

BY

/s/ Donald Larson

 

 

SOUTH DAKOTA SOYBEAN PROCESSORS LLC (LOAN GUARANTOR)

 

 

BY

/s/ Rodney Christianson

 

 

 

 

SOUTH DAKOTA DEPARTMENT OP TRANSPORTATION

DIVISION OF FINANCE AND MANAGEMENT (LOANER)

 

 

 

 

BY

 

 

 Director, Division of Finance and Management

 

SOUTH DAKOTA DEPARTMENT OF TRANSPORTATION

Approved as to form

 

 

 

 

 

BY

 

 

By

 

 

Judith M. Payne, Secretary

Karla Engle

 

Assistant Attorney General

 

4


--------------------------------------------------------------------------------


ACKNOWLEDGED

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF BROOKINGS

)

 

On this 27th day of February, 2007, before me, a Notary Public within and for
said County and State, personally appeared Don Larson, known to me to be the
person who executed the above document and acknowledged to me that he did sign
the foregoing document for the purposes herein stated.

 

 

NOTARY PUBLIC

(SEAL)

My Commission Expires:

March 8, 2012

 

 

ACKNOWLEDGED

STATE OF SOUTH DAKOTA

)

 

:SS

COUNTY OF BROOKINGS

)

 

On this 6th day of March, 2007 , before me, a Notary Public within and for said
County and State, personally appeared Rodney Christianson, known to me to be the
person who executed the above document and acknowledged to me that he did sign
the foregoing document for the purposes herein stated.

/s/ Beverly Kleinjan

 

NOTARY PUBLIC

(SEAL)

My Commission Expires:

October 20, 2012

 

 

ACKNOWLEDGED

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF HUGHES

)

 

On this day of        day of                     , 20  , before me, a Notary
Public within and for said County and State, personally appeared ROXANNE R.
RICE, DIRECTOR, DIVISION OF FINANCE AND MANAGEMENT, known to me to be the person
who is described in and who executed the within and foregoing instrument and
acknowledged to me that he executed the same freely.

 

 

NOTARY PUBLIC

(SEAL)

My Commission Expires:

 

 

 

5


--------------------------------------------------------------------------------


ACKNOWLEDGED

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF HUGHES

)

 

On this     day of                  , 20  , before me, a Notary Public within
and for said County and State, personally appeared JIJD1TH M. PAYNE, SECRETARY,
SOUTH DAKOTA DEPARTMENT OF TRANSPORTATION, known to me to be the person who is
described in and who executed the within and foregoing instrument and
acknowledged to me that he executed the same freely.

 

 

NOTARY PUBLIC

(SEAL)

My Commission Expires:

 

 

 

6


--------------------------------------------------------------------------------